DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over any of Altman, US Patent No. 5,147,505, Scherb et al., (hereafter Scherb), US Patent Application Publication No.  2006/0243404 A1, GB 1326052 (hereafter GB’052) in view of any of Arledter, US Patent No. 3,810,817, Buchanan, US Patent No. 4,055,460 and Goddar, US Patent No.  3,013,606 just to cite a few.
Claims 12-22 are product by process claims that are only judged by the properties of the product not by the process of making and  the cited references teach the same paper or at the very least very similar papers, i.e., multilayer paper having of short fibers, (hardwood) and long fibers, (softwood), layers, the long fibers being placed adjacent to the wire of papermaking machine and the short fibers at ten opposite side, i.e., air-side; see ¶-[0055] and [0128] of Scherb, (note that the short fibers, which are in touch with the drying cylinder are deposited on the air side and the long fibers in the opposite side, which is the side in touch with the wire; see figure 3); and abstract, column 1, lines 35-60 and column 4, lines 48-68 of Altman; and page 3, lines 53-72 of the GB’052. Note that the cited references include papers having 2 or more layers and the long fibers being added to the wire side of the papermaking machine. The GB’052, see figures teach the separation of the streams using channels. However, the use of multilayer headboxes to form multi-layer products is well-known in the art as evidenced by the references cited in IDS 4/13/2021 and claims 13-16, 20 are common parts of multi-layer headboxes. Yet as indicated above the device/method of making are irrelevant to the product unless it can be proven that the device/method produces a novel and non-obvious product.
 	The main references are silent with regard to the alignment of the first, i.e., long fibers, with respect to the second fibers. However, the specification of the current application teaches that such alignment is due to the oscillation of the wire which aligns some of the fibers closest to the wire, i.e., the long fibers, in the cross-machine direction, and the secondary references teach the oscillation of the wire for the same purpose, i.e., provides formation control and provides random distribution of fibers across the wire; see column 1, lines 19-25 of Goddard; column 1, lines 49-72 of Arledter and column 1, lines 40-61 of Buchanan. Therefore, oscillating the wires of the main references, Scherb, Altman or GB’966, as suggested by the secondary references, Goddar, Buchanan or Arledter, would have been obvious to one of ordinary skill in the art in order to obtain the advantages discussed above, e.g., better formation and random distribution of the fibers, i.e., align some of the fibers in the cross-machine direction. Note that the shaking/oscillation of the wire would affect mostly the first fibers since they are closest to the wire and thus the second fibers would be oriented mostly in the machine direction, while the ones closest to the wire would have fibers biased in the cross-machine direction, and thus the combination reads on claims 12-26.
As to the addition of another layer with fibers of different or the same length as the first and/or second layers of claims 27-28, choosing the length of the third layer is within the levels of ordinary skill in the art as an optimization of the properties of the web and considered obvious absent a showing of unexpected results. Note that using a mixture of fibers, i.e., long fibers and short fibers (softwood and hardwood), would give an average length which would be greater than the second and less than the first fibers, which reads on claim 27 and using softwood, which is very-common in the art, in the third layer would read on the claim 28. 
Response to Arguments
Applicant's arguments filed on April 13, 2021 have been fully considered but they are not persuasive.
Applicants argue that the main references do not teach a multi-ply web, but a single ply and that the secondary references do not teach the biasing of the fibers as claimed. The arguments are not convincing because the claims are not drawn to a multi-ply product but a multi-layered one, which the main references teach.
As to the arguments that the secondary reference do not teach the biasing of the fibers as claimed, applicants have not supported the arguments, since the specification of the current application teaches that it is the oscillation the creates the biasing of the fibers and the secondary references teach the oscillation of the wire to re-orient some of the fibers in the machine direction, i.e., making a more random fiber distribution, which helps formation; see above. Applicants have not provided any evidence that the oscillation taught by the secondary references is different than the ones used to form the claimed multi-layer paper. Note that if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Multilayer Fibrous Webs.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
JAF